NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 21, 2015* 
                                  Decided April 22, 2015 
                                               
                                           Before 
 
                               WILLIAM J. BAUER, Circuit Judge 
                                
                               DIANE S. SYKES, Circuit Judge 
                                
                               JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐3093 
 
CHRISTOPHER DIRIG,                                Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Indiana, 
                                                  South Bend Division. 
      v.                                           
                                                  No. 3:12‐cv‐549 
WILLIAM WILSON, et al.,                            
      Defendants‐Appellees.                       William C. Lee, 
                                                  Judge. 
                                               

                                        O R D E R 

       Christopher Dirig, an Indiana prisoner, has sued the former warden and three 
guards at his prison claiming that he was gratuitously beaten and abused in violation of 
the Eighth Amendment. The district court granted summary judgment for the 
defendants on the ground that Dirig’s failure to exhaust his administrative remedies 
before filing suit is undisputed. Because Dirig was not adequately informed that 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3093                                                                     Page 2 
 
admissible evidence rather than unsworn allegations is necessary to oppose a motion for 
summary judgment, we vacate the decision and remand for further proceedings. 

        The underlying facts, as Dirig tells them in his submissions to the district court, 
are as follows. On April 19, 2011, the three guards, acting on orders from the warden, 
beat him while he was in segregation on suicide watch. After taking him to a “dog‐like 
cage” without security cameras, the guards sprayed him with Mace, spit on him, 
undressed him, and chained him to a chair in the cage. The guards also hurled racial 
slurs at him. Dirig was kept in the cage for over five hours and then placed in a 
protective cell, still naked, without water, a mattress, blankets, or a working toilet.   

       The next day, Dirig contends, he reported the incident to a counselor who 
promised to notify the warden. That was the last he heard from the counselor. Dirig was 
released from suicide watch on May 5, 2011, and afterward he submitted a grievance 
form to the executive assistant, who oversees the grievance process at the prison. The 
executive assistant wrote Dirig (a copy of this letter is part of the record) saying that his 
grievance form was untimely and would not be accepted but promising to pass Dirig’s 
allegations along to Internal Affairs.   

       Dirig filed this suit in state court in August 2012, and the defendants removed it 
to federal court. See 28 U.S.C.A. § 1441(a). After screening, see 28 U.S.C. § 1915A, the four 
defendants filed a “motion to dismiss,” arguing that Dirig had not exhausted his 
administrative remedies, see 42 U.S.C. § 1997e(a). They attached Dirig’s grievance 
history and a declaration by a prison administrator attesting that “Dirig did not file a 
grievance” about the cage incident. The administrator did not acknowledge, though, 
that Dirig’s grievance was received but returned to him by the executive assistant. The 
defendants’ motion and supporting memorandum of law mention “summary 
judgment” only in passing, but still the defendants sent Dirig copies of Federal Rule of 
Civil Procedure 56, Local Rule 56‐1, and a “Notice to Pro Se Litigant” in the form 
mandated by paragraph (f) of the local rule.   

       Three days later, the district court sent Dirig its own Notice and Order. The 
court’s order is explicit that the defendants had filed, not a motion for summary 
judgment, but a motion to dismiss. In opposing that motion, the court’s order explains, 
Dirig could rely “solely” on the allegations in his complaint, which would be “assumed 
by the court to be true.” Dirig opposed the motion to dismiss, asserting that he had filed 
a grievance, which the prison’s executive assistant rejected as late. His grievance was 
delayed, Dirig said, because he was in segregation on suicide watch without paper or a 
No. 14‐3093                                                                         Page 3 
 
writing implement. Like the defendants, Dirig attached several documents to his 
submission. But he did not verify any of his factual allegations concerning the grievance. 

        Because the parties had attached evidentiary materials to their submissions, the 
district court issued a second order, this time explaining that the defendants’ motion to 
dismiss would be deemed a motion for summary judgment and requesting further 
briefing. See FED. R. CIV. P. 12(d). The court said the parties’ submissions were “not 
sufficient for a summary judgment ruling” but did not tell Dirig what he must do to 
make his opposition to the defendants’ motion “sufficient.” Dirig responded with 
medical records confirming that he was in segregation on April 19, but again did not 
verify statements about the delayed grievance.   

        The district court granted summary judgment for the defendants without 
conducting an evidentiary hearing. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). 
After noting that a “party opposing a properly supported summary judgment motion 
may not rely merely on allegations or denials,” the court concluded that Dirig had failed 
to “present any evidence that he was precluded from exhausting” his administrative 
remedies. The court rejected Dirig’s argument that he was unable to submit a grievance 
while on suicide watch, explaining that Dirig had not submitted evidence showing when 
he was released from segregation and thus regained access to writing instruments. The 
district court also was skeptical that Dirig could not have gotten staff assistance in 
preparing a grievance. Without prompting from the defendants, the district seized on a 
mental‐health professional’s statement in Dirig’s medical records saying a guard told 
her that Dirig participated in “recreation” on April 20, the day after he was placed on 
suicide watch. The court further noted, again without prompting, that Dirig had not said 
he took advantage of a prison regulation allowing prisoners to get help from staff to 
write a grievance. The district court did not acknowledge, however, that the defendants 
had never asserted, much less offered evidence, that they complied with a 
corresponding regulation placing the onus on administrators to “ensure that a 
mechanism is in place in each housing unit or Unit Team to ensure that 
offenders . . . who have medical or psychological disabilities have assistance in 
preparing and submitting a grievance form in accordance with this policy and 
administrative procedure.” IDOC MANUAL OF POLICIES AND PROCEDURES, No. 00‐02‐301 
(“Offender Grievance Process”) § XIV(A). 

       On appeal, Dirig’s opening brief is difficult to follow (his reply brief is much 
clearer). Still, the defendants understand him to argue that whether or not an 
administrative remedy was available to him is a disputed question. Prisoners are 
No. 14‐3093                                                                           Page 4 
 
required to exhaust only those remedies that are available. See Woodford v. Ngo, 548 U.S. 
81, 85 (2006); Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). And though the defendants 
in their brief repeatedly insist that Dirig’s factual contentions are not supported by 
“competent evidence,” it was their burden to prove the availability of a remedy, since 
failure to exhaust is an affirmative defense. See Westefer v. Snyder, 422 F.3d 570, 577, 580 
(7th Cir. 2005); Dale v. Lappin, 376 F.3d 652, 656 (7th Cir. 2004).   

        In a different case, the defendants’ focus on Dirig’s continued use of unsworn 
allegations at summary judgment would be a fair—and probably dispositive—point. But 
not in this case. The defendants’ position presupposes that Dirig was appropriately 
notified about the import of submitting evidence in response to a motion for summary 
judgment. When a defendant moves for summary judgment against an unrepresented 
prisoner, the prisoner must be notified “of the consequences of failing to respond with 
affidavits” or other evidence. Lewis v. Faulkner, 689 F.2d 100, 102 (7th Cir. 1982); 
see Bryant v. Madigan, 91 F.3d 994, 996 (7th Cir. 1996); see also Timms v. Frank, 953 F.2d 281, 
285 (7th Cir. 1992) (extending rule of Lewis to all pro se plaintiffs). If the defendant does 
not supply the required notice, then the responsibility to do so falls on the district court. 
See Kincaid v. Vail, 969 F.2d 594, 599 (7th Cir. 1992). 

       Dirig did not receive adequate notice. Although the defendants included a notice 
with their “motion to dismiss,”1  the district court promptly negated that notice by 
issuing an order that is directly contradictory. The court’s order, which the defendants 
nowhere acknowledge in their brief, recites the standard for a motion to dismiss. That 
order assured Dirig that he could rely “solely” on factual allegations “in defending 
against” the motion to dismiss, since the court would assume those allegations to be 
true. When the district court later converted the defendants’ motion to dismiss into one 
for summary judgment, the court did not recite the standard for summary judgment or 
alert Dirig that his task in responding was significantly greater than what the court had 
told him previously. Thus, Dirig never received notice that evidence is necessary to 
counter a motion for summary judgment. See Jones v. Simek, 193 F.3d 485, 489 (7th Cir. 

                                                 
            1  The notice provided by the defendants is taken verbatim from Appendix C of 

the Northern District of Indiana’s local rules. See N.D. IND. L.R. 56‐1(f). But we question 
whether the prescribed form satisfies our admonition that a Lewis notice include the text 
of Federal Rule of Civil Procedure 56 and also explain in “ordinary English” that 
evidence is essential to combat a motion for summary judgment. See Timms, 953 F.2d at 
285; Lewis, 689 F.2d at 102. The “ordinary English” portion of the defendants’ notice 
nowhere mentions affidavits or other evidence.   
No. 14‐3093                                                                        Page 5 
 
1999) (explaining that district court must provide notice under Lewis when effectively 
treating motion to dismiss as motion for summary judgment); Lewis, 689 F.2d at 101–02 
(requiring notice when party moves to dismiss or alternatively for summary judgment 
and court treats as motion for summary judgment). The defendants did nothing to 
remedy the court’s oversight, which is another fact not mentioned to us in their brief. 

          Reversal for failing to notify a pro se plaintiff about the means of opposing a 
motion for summary judgment is appropriate if the plaintiff suffered prejudice. 
See Outlaw v. Newkirk, 259 F.3d 833, 841–42 (7th Cir. 2001); Timms, 953 F.2d at 286. Dirig 
was prejudiced because he alleged facts that, if sworn, would have created disputed 
issues of material fact concerning the availability of a remedy for him to exhaust. 
See King v. McCarty, No. 13‐1769, 2015 WL 1396611, at *2 (7th Cir. Mar. 27, 2015); Hurst v. 
Hantke, 634 F.3d 409, 411 (7th Cir. 2011). Under Indiana’s grievance procedures, Dirig 
first had to seek an informal resolution within five working days of the incident by 
speaking with a designated staff member, including a counselor. See IDOC MANUAL OF 
POLICIES AND PROCEDURES, No. 00‐02‐301 (“Offender Grievance Process”) § XIII(A), (C). 
He then had to submit a grievance within five working days of the earliest of (1) being 
told that an informal resolution was impossible, (2) refusing the offered resolution, or (3) 
waiting ten working days and receiving no reply to the request for an informal 
resolution. See id. § XIII(C).   

        Dirig contends that he told a counselor about the assault on April 20, 2011, and 
that same day received her reply that she would tell the warden. If Dirig rejected this 
resolution as insufficient the same day, then he had until April 27 to submit his 
grievance. Dirig insists, though, that he was kept in segregation on suicide watch until 
May 5. While in segregation, he contends, he lacked access to paper and writing 
implements. He also tells us, in response to the district court’s assumption that he could 
have requested staff assistance in preparing a grievance, that he did not have access to 
the grievance procedures and also was brushed off each time he asked to speak with a 
shift supervisor. To this we add that the defendants have never asserted that Dirig 
previously had submitted grievances while on suicide watch or that they had complied 
with the requirement to provide a “mechanism” to ensure that inmates in his position 
would “have assistance in preparing and submitting a grievance form.”   

       Under Dirig’s version of events, he was unable to submit a grievance during the 
relevant time period, making the remedy unavailable. See Dole v. Chandler, 438 F.3d 804, 
807, 811 (7th Cir. 2006); Kaba, 458 F.3d at 684; Dale, 376 F.3d at 656. And if Dirig had been 
told of the need to respond with affidavits at summary judgment, then he could have 
No. 14‐3093                                                                      Page 6 
 
sworn to these facts. This would have created disputed factual issues regarding 
exhaustion, necessitating an evidentiary hearing. See Wagoner v. Lemmon, 778 F.3d 586, 
591 (7th Cir. 2015); Pavey, 544 F.3d at 742.   

       The judgment of the district court is VACATED, and the case is REMANDED for 
further proceedings consistent with this order against William Wilson, Aaron Jonas, 
Ralph Calhoun, and William Aubin.